842 F.2d 334
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Isiah V. WILLIAMS, Plaintiff-Appellant,v.Duane L. WATER, M.D., et al., Defendants-Appellees.
Nos. 87-1802, 87-2240.
United States Court of Appeals, Sixth Circuit.
March 28, 1988.

Before NATHANIEL R. JONES, MILBURN and BOGGS, Circuit Judges.

ORDER

1
Appellant has moved the court for clarification of the status of the above-captioned appeals.


2
Appeal 87-1802 was taken from the district court's dismissal of the appellant's civil rights action brought pursuant to 42 U.S.C. Sec. 1983.  In an order of February 4, 1988, a panel of this court affirmed the judgment of the district court.


3
Appellant had in the interim applied to the district court for a certificate of probable cause to appeal.  That request was denied on October 5, 1987, and appellant filed a notice of appeal from that order, docketed here as 87-2240.


4
The district court was clearly correct in denying the application for the certificate of probable cause as improper in a Sec. 1983 action and, in any event, the order of denial was not an appealable order.


5
It is therefore ORDERED that appeal 87-2240 be and hereby is, dismissed.